DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Election filed June 11, 2021.  Claims 
1-20 are pending, in which claims 16-20 are non-elected, with traverse.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20  directed to an invention/species non-elected with traverse in the reply filed on June 11, 2021. 
Applicant's election filed June 11, 2021 of Species I including claims 1-15, with traverse,  is acknowledged.  The traversal is mainly on the ground(s) that “…there would not be a search and/or examination burden for the patentability distinct species, because of the overlap in subject matter between Species I and Species II…”.  
In response, this is not found persuasive, because although there is an overlap in the subject matter between them, the Species I and the Species II are still distinct, each from the other, for the reasons as indicated and shown in the restriction requirement, in which the Species I is drawn to the first method, where an ion dose per pulse is greater than a threshold for low dose amorphization; whereas, the Species II distinctly draws to the second method at least by tuning a degree of amorphization of the crystalline substrate by performing a plurality of implantation exposures, where a dose per pulse is varied over the plurality of implantation exposures.  The overlap in subject matter between the Species I and Species II is not a generic claim. Indeed, there is no generic claim in the present application.  Moreover, the species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, as mentioned above.  In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized/divergent subject matter; and the species or groupings of patentably indistinct species required different field of search 
Furthermore, Applicant did not specifically point out the supposed errors of the given reason as indicated in the restriction requirement.  Accordingly, searching and examination all of these distinct groups of Species would make serious burden on the examiner and to the Office. 
Applicant apparently traverses on the ground that the Species are not patentably distinct or should applicant traverse on the ground that the Species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the Species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other Species.  However, in this present application, Applicant failed to timely submit evidence or identify such evidence on the record.
The requirement is still deemed proper and is therefore made FINAL.  Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner' s Amendment and pass the case to issue.  
Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.


 Allowable Subject Matter
 Claims 1-15 are allowed.


					****************

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822